DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CHARLES SCARDINA, CHERYL SCARDINA, ANGELO SCARDINA and
                 ELISABETH SCARDINA,
                      Appellants,

                                    v.

                 RAMZI AKEL and CATERINA AKEL,
                           Appellees.

                              No. 4D18-3414

                         [September 12, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa   S.   Small,     Judge;    L.T.   Case     Nos.
502014CA004618XXXXMBAH and 502014CA005592XXXXMBAH.

  Isaac J. Mitrani, Pamela A. Chamberlin and Daniel S. Bitran of Mitrani,
Rynor, Adamsky & Toland, P.A., Miami Beach, for appellants Charles and
Cheryl Scardina.

   Gerald F. Richman and Gary S. Betensky of Day Pitney/Richman
Greer, West Palm Beach, for appellants Angelo and Elisabeth Scardina.

  Steven M. Katzman and Craig A. Rubinstein of Katzman, Wasserman,
Bennardini & Rubinstein, P.A., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.